Citation Nr: 1709735	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO. 12-20 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for major depressive disorder.

2. Entitlement to an increased evaluation for arthritis status post L5-S1 micro-discectomy with residual scar and intervertebral disc syndrome higher than 40 percent prior to February 24, 2010 and after June 1, 2010. 

3. Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral radiculopathy of the lower extremities to include as secondary to service-connected arthritis status post L5-S1 micro-discectomy with residual scar and intervertebral disc syndrome.

4. Entitlement for service connection for bilateral radiculopathy of the lower extremities to include as secondary to service connected arthritis status post L5-S1 micro-discectomy with residual scar and intervertebral disc syndrome. 



REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from November 2007 to September 2008. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2012 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issues of entitlement to rating in excess of 30 percent for major depressive disorder, entitlement to an increased evaluation for arthritis status post L5-S1 micro-discectomy with residual scar and intervertebral disc syndrome higher than 40 percent prior to February 24, 2010 and after June 1, 2010, and entitlement to service connection for bilateral radiculopathy of the lower extremities to include as secondary to service-connected arthritis status post L5-S1 micro-discectomy with residual scar and intervertebral disc syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's claim for entitlement for service connection for bilateral radiculopathy of the lower extremities was denied in December 2008; the Veteran did not appeal that decision, which became final. 

2. Evidence received since the December 2008 decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim of bilateral service connection for radiculopathy of the lower extremities.


CONCLUSIONS OF LAW

1. The December 2008 rating decision that denied entitlement for service connection of bilateral radiculopathy of the lower extremities is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302(b) (2016).

2. New and material evidence has been received to reopen a claim for bilateral radiculopathy of the lower extremities to include as secondary to service-connected arthritis status post L5-S1 micro-discectomy with residual scar and intervertebral disc syndrome. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Because of the Board's favorable disposition of the petition to reopen the claim for service connection for bilateral radiculopathy of the lower extremities, the Board deems all notification and development action to be complete, as there is no prejudice to the Veteran in doing so.


New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016). A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 (West 2014). 

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance. Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2016). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether newly submitted evidence raises a reasonable possibility of substantiating a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement. Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1). 

In a December 2008 rating decision, the RO denied service connection for bilateral radiculopathy of the lower extremities, finding that the Veteran did not have a clinically diagnosed radiculopathy disability. The Veteran submitted a Notice of Disagreement (NOD) in May 2010 disagreeing with the denial of the claim. However, the RO determined that the NOD was not timely, as it was filed more than a year after the rating decision was issued. Since the Veteran did not submit a timely appeal, the rating decision is thus final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In May 2010, the RO notified the Veteran that it would reopen the claim based on the submission of the NOD. Subsequently, the Veteran's representative notified the RO that his correspondence should serve as a claim for bilateral radiculopathy of the lower extremities as secondary to service connected arthritis. The Board notes that raising an alternate theory of entitlement to service connection for the same disability, in and of itself, does not provide a sufficient basis upon which to reopen the claim. See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997). Thus, the Board must determine whether new and material evidence has been received.

Evidence of record at the time of the December 2008 decision included service treatment records and a November 2008 VA examination. 

Evidence submitted after the December 2008 decision includes a February 2010 diagnosis of right L5 radiculopathy with degenerative disc disease and stenosis. The Board finds that this evidence is new and material. The evidence is new because it was not previously submitted to VA. The evidence is material because it relates to unestablished facts necessary to establish the claim-specifically, evidence of a current diagnosis of radiculopathy. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167. Additionally, the evidence is neither cumulative nor redundant, as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156(a). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, it raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. Accordingly, for all of the above reasons, the Veteran's claim is reopened. 


ORDER

New and material evidence has been presented, and the claim for bilateral radiculopathy of the lower extremities as secondary to service-connected arthritis status post L5-S1 micro-discectomy with residual scar and intervertebral disc syndrome is reopened.


REMAND

The Board finds that remand is required in this case to afford the Veteran new VA examinations, as the record suggests that notice of the examination scheduling may not have been mailed to the Veteran's current address. 

The Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination. Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991). Notification for VA purposes is a written notice sent to the claimant's latest address of record. See 38 C.F.R. § 3.1 (q) (2016). In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)). However, here, such regularity cannot be presumed. As described below, the Board finds that in light of the inconsistent evidence of record, further development is required in this case.

The Board notes that the Veteran's record indicates multiple address changes. An April 7, 2016, Veterans Health Information Systems and Technology Architecture (VISTA) note reflects that the address listed for the Veteran in the Veterans Health Administration database differs from that listed in the Veterans Benefit Administration database. Although the note states that the address should be verified before mailing the examination notification letter, no copy of that letter is included in the claims file, and the Board is thus unable to ascertain which address it was actually mailed to. 

Further, on April 23, 2016, the Veteran notified VA that she had a new address. The Veteran failed to report for VA examinations scheduled for May 2016. The Board notes that after the address change was recorded, the RO sent a Supplemental Statement of the Case (SSOC) in July 2016 to the updated address. The SSOC indicated that the Veteran did not show good cause for failing to attend the scheduled examinations. However, the Board finds that the Veteran may have shown good cause for failing to report due to the possibility that she may not have received notice of the scheduled examinations, despite her efforts to keep VA updated on her current address of record. Thus, on remand, the AOJ should verify the Veteran's current mailing address and reschedule her for the examinations she missed and then readjudicate her claims.

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's correct contact information, particularly her mailing address, by telephone if possible, and indicate the correct address in the electronic VBMS file. Enlist the assistance of the Veteran's representative if necessary. 

2. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of relevant treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record. Required notice must be provided to the Veteran and her representative.

3. Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain the records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

4. After associating any additional records with the claims file, provide the Veteran with an appropriate examination to determine the severity of her service-connected major depressive disorder. Ensure that notice of the examination is sent to the most updated address of record, pursuant to Step 1, above. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

5. After associating any additional records with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected arthritis status post L5-S1 micro-discectomy with residual scar and intervertebral disc syndrome. Ensure that notice of the examination is sent to the most updated address of record, pursuant to Step 1, above. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

6. After associating any additional records with the claims file, provide the Veteran an examination to determine the diagnosis and etiology of the Veteran's claimed bilateral radiculopathy of the lower extremities. Ensure that notice of the examination is sent to the most updated address of record, pursuant to Step 1, above. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide a diagnosis for each neurological disorder of the lower extremities found to be present. For each such diagnosis, the examiner must provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the disability is caused or aggravated by her service-connected arthritis status post L5-S1 micro-discectomy with residual scar and intervertebral disc syndrome.

The examiner must specifically discuss each of the following in his or her opinion: 1) the February 2010 Operative Report diagnosis of right L5-S1 radiculopathy with degenerative disc disease and stenosis; 2) the March 2011 Private Medical Record of instability over the left L3-4 paraspinal region consistent with nerve root irritation as possibly due to postsurgical changes; and 3) the July 2010 Nerve Findings. 

7. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

8. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


